 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 1 of 16 Page ID #:5453


 1

 2

 3

 4

 5                                                       JS-6
 6

 7

 8                    UNITED STATES DISTRICT COURT
 9
                    CENTRAL DISTRICT OF CALIFORNIA
10

11
                                          Case No.: 8:17-cv-01605-JLS-DFM
12   ANTONIO HURTADO ET AL
13
                                   ORDER GRANTING (1) PLAINTIFFS’
14   v.                            MOTION FOR FINAL APPROVAL
                                   OF CLASS ACTION SETTLEMENT
15                                 (DOC. 219); (2) PLAINTIFFS’
                                   MOTION FOR ATTORNEYS’ FEES,
16   RAINBOW DISPOSAL CO., INC.    AND LITIGATION EXPENSES (DOC.
     EMPLOYEE STOCK OWNERSHIP PLAN 221); AND (3) PLAINTIFFS’ MOTION
17   COMMITTEE ET AL               FOR SERVICE AWARDS (DOC. 220)
18

19

20

21

22

23

24

25

26

27

28
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 2 of 16 Page ID #:5454


 1          Before the Court are three unopposed Motions filed by Plaintiffs Antonio Hurtado,
 2   Christopher Ortega, Jose Quintero, Maritza Quintero, Maritza Quintero, Jorge Urquiza,
 3   Maria Valadez (“Plaintiffs”) and the certified class: (1) a Motion for Final Approval of
 4   the Class Settlement; (2) a Motion for Attorneys’ Fees and Costs; and (3) a Motion for
 5   Service Awards. (Final Approval Mot., Doc. 219; Final Approval Mem., Doc. 219-1;
 6   Fees Mot., Doc. 221; Fees Mem., Doc. 221-1; Service Award Mot., Doc. 220.) Having
 7   reviewed the papers, held a fairness hearing, and taken the matter under submission, the
 8   Court GRANTS the Motions and APPROVES the settlement.
 9
       I.   BACKGROUND
10
            The Court has detailed the background facts of this action in two previous orders
11
     and does not repeat them here. (See Class Certification Order, Doc. 177; Preliminary
12
     Approval Order, Doc. 214.) In brief, this is a class action under the Employee Retirement
13
     Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. Plaintiffs filed this suit
14
     on September 15, 2017, asserting fourteen claims against Republic Services, Inc. and
15
     fiduciaries of the Rainbow Disposal Co., Inc. Employee Stock Ownership Plan (the
16
     “ESOP” or “Plan”) for their respective roles in alleged violations of ERISA in connection
17
     with the October 1, 2014 sale of ESOP assets to Republic.
18
            On April 22, 2019, the Court granted Plaintiffs’ motion for class certification,
19
     appointed Plaintiffs as Class Representatives, and appointed R. Joseph Barton (“Barton”)
20
     of Block & Leviton LLP and Joseph A. Creitz (“Creitz”) of Creitz & Serebin LLP as Class
21
     Counsel. (Doc. 177 at 20.)1 The Court also certified the following Rule 23(b)(1) class:
22

23          All persons who were vested participants in the Rainbow Disposal Co., Inc.
24
            Employee Stock Ownership Plan as of October 1, 2014 and the beneficiaries of any
            such participants, excluding Defendants and persons who were named fiduciaries
25          of the Rainbow Disposal Co., Inc. Employee Stock Ownership Plan, who are alleged
            in this action to have engaged in prohibited transactions or breaches of corporate
26          fiduciary duties, or who had decision-making or administrative authority relating to
27
            1
28            This Order will refer to Barton and Creitz in the plural as “Class Counsel,” unless
     context requires clarification that they are serving as co-lead Class Counsel.

                                                     2
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 3 of 16 Page ID #:5455


            the administration, modification, funding, or interpretation of the Rainbow Disposal
 1
            Co., Inc. Employee Stock Ownership Plan, or who had such authority relating to the
 2          decision to sell assets of the Rainbow Disposal Co., Inc. Employee Stock Ownership
            Plan on or about October 1, 2014.
 3
            The parties engaged in substantial discovery, attended facilitated mediation
 4
     sessions, and ultimately entered into a formal Settlement Agreement on July 23, 2020.
 5
     (Doc. 193-1.) The Settlement Agreement provides for a payment of $7.9 million, inclusive
 6
     of payments to the Class, Class Counsel’s attorneys’ fees and litigation expenses, and
 7
     service awards to the Class Representatives. (Settlement Agreement, Doc. 209-3, §§ III.1,
 8
     VII.1.) Defendants were to pay $7.9 million into the Settlement Fund within 30 days of
 9
     preliminary approval. (Id. § III.1.) In addition to the settlement payment, Republic will
10
     bear the costs associated with distributions from the Republic 401(k) Plan once funds are
11
     deposited into the Republic 401(k) Plan, as well as the cost of an independent fiduciary.
12
     (Id. §§ IV.6-7, IX.) In exchange, the Class will dismiss the claims asserted in the Second
13
     Amended Complaint with prejudice and release Defendants from any and all claims that
14
     the Class could have asserted that relate to or arise out of the facts alleged or the claims set
15
     forth in the Second Amended Complaint.
16
            After the Settlement Agreement was finalized, Plaintiffs filed a motion for
17
     preliminary approval of the class action settlement, which the Court granted on
18
     January 4, 2021. (See Preliminary Approval Order.) In the Preliminary Approval Order,
19
     the Court appointed CPT Group as Settlement Administrator and set the final fairness
20
     hearing for May 21, 2021. Additionally, the Court required revisions to the proposed Class
21
     Notice; set forth certain deadlines for dissemination of notice to the Class and for filings
22
     related to the final fairness hearing; and required proof of compliance with the notice
23
     requirement of the Class Action Fairness Act (“CAFA”). Defendants timely filed proof of
24
     compliance with CAFA’s notice requirement (Doc. 215), and Class Counsel timely filed a
25
     revised Class Notice (Doc. 216), incorporating the changes ordered by the Court. On
26
     February 5, 2021, the Court approved Plaintiffs’ revised Class Notice for dissemination.
27
     (Doc. 217.)
28

                                                    3
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 4 of 16 Page ID #:5456


 1

 2   II.    FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
 3              A. Legal Standard
 4          Before approving a class-action settlement, Rule 23 of the Federal Rules of Civil
 5   Procedure requires the Court to determine whether the proposed settlement is fair,
 6   reasonable, and adequate. Fed. R. Civ. P. 23(e)(2). “To determine whether a settlement
 7   agreement meets these standards, a district court must consider a number of factors,
 8   including: (1) the strength of plaintiffs’ case; (2) the risk, expense, complexity, and likely
 9   duration of further litigation; (3) the risk of maintaining class action status throughout the
10   trial; (4) the amount offered in settlement; (5) the extent of discovery completed, and the
11   stage of the proceedings; (6) the experience and views of counsel; (7) the presence of a
12   governmental participant ; and (8) the reaction of the class members to the proposed
13   settlement.” Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003) (numbering added)
14   (citations and internal quotation marks omitted). “The relative degree of importance to
15   be attached to any particular factor will depend upon and be dictated by the nature of the
16   claim(s) advanced, the type(s) of relief sought, and the unique facts and circumstances
17   presented by each individual case.” Officers for Justice v. Civil Servs. Comm’n, 688 F.2d
18   615, 625 (9th Cir. 1982). “It is the settlement taken as a whole, rather than the individual
19   component parts, that must be examined for overall fairness, and the settlement must
20   stand or fall in its entirety.” Staton, 327 F.3d at 960 (citations and internal quotation
21   marks omitted).
22              B. Discussion
23          In the Preliminary Approval Order, the Court evaluated each of the Staton factors
24   identified above to determine whether the Settlement Agreement is fair, reasonable, and
25   adequate under Rule 23. (See Preliminary Approval Order at 6–9.) The Court
26   determined that the following factors weighed in favor of approval: (1) the strength of
27   Plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of further litigation;
28   (3) the risk of maintaining class action status throughout the trial; (4) the amount offered

                                                    4
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 5 of 16 Page ID #:5457


 1   in settlement; (5) the extent of discovery completed, and the stage of the proceedings; and
 2   (6) the experience and views of counsel. (Id.) The Court sees no reason to depart from
 3   its previous conclusion as to these factors. The Court therefore incorporates its analysis
 4   from the Preliminary Approval Order into the instant Order. (Id.)
 5          However, at the time of preliminary approval, the Court noted that Plaintiffs had
 6   not provided evidence of Class Members’ reactions to the Settlement Agreement, and the
 7   Court directed Plaintiffs to submit such evidence ahead of the final fairness hearing. (Id.
 8   at 9.) Plaintiffs have submitted declarations from twenty-two class members in support
 9   of final approval. (See Doc. 18-1.) Plaintiffs also proffer the declaration of Jackie
10   Hitomi, Director of Settlement & Treasury Services with CPT Group, the Court-
11   appointed Settlement Administrator. Hitomi testified that CPT Group sent the Class
12   Notice by first class mail to 462 individuals based on data provided to Class Counsel by
13   the Republic Defendants, and that CPT Group was ultimately able to successfully mail
14   Class Notices to all but one Class Member whose Notice was returned as undeliverable.
15   (Hitomi Decl., Doc. 219-5, ¶¶ 3–4.) Moreover, the deadline for Class Members to send
16   in their objections to Class Counsel or the Class Administrator was April 30, 2021.
17   (Class Notice, Doc. 216-1, at 8.) On May 10, 2021, Class Counsel and the Settlement
18   Administrator informed the Court that they have not received any objections from Class
19   Members. (Doc. 223 at 2.)2
20

21
            2
22            Class Counsel inform the Court that one former ESOP beneficiary submitted a
     challenge to the settlement data, contending that he was a Class Member. (Doc. 223; see also
23   Class Notice, Doc. 216-1, at 3 (“If you believe that the data about your shares is incorrect OR
     you believe that you are a class member but did not receive personalized notice sent to you, you
24
     can submit information explaining why the data needs to be corrected or why you are a Class
25   Member.”).) This beneficiary was not in the Class Data provided to Class Counsel by the
     Rainbow Defendants and had not previously been sent a Class Notice. (Downes Decl., Doc. 223-
26   1, ¶ 6.) The parties have submitted enough evidence to establish that this beneficiary took a full
     and final distribution of his ESOP account during the plan year ending June 30, 2014, which was
27   paid out as a lump sum on August 7, 2013. (Exs. 2 and 3 to Downes Decl, Docs. 223-3–223-4.)
28   Accordingly, the beneficiary is not a member of the Class, which is limited to vested participants
     in the ESOP as of October 1, 2014.

                                                     5
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 6 of 16 Page ID #:5458


 1          “It is established that the absence of a large number of objections to a proposed
 2   class action settlement raises a strong presumption that the terms of a proposed class
 3   settlement action are favorable to the class members.” In re Omnivision Techs., Inc., 559
 4   F. Supp. 2d 1036, 1043 (N.D. Cal. 2008) (citations omitted). Given the lack of objections
 5   this factor, too, weighs in favor of approval. See Rodriguez v. El Toro Limited P’ship,
 6   No. 8:16-cv-59-JLS-KES, Dkt. 98, at *7-8 (C.D. Cal. June 26, 2018) (Staton, J.)
 7          In sum, having weighed the Staton factors and considered the settlement as a
 8   whole, the Court finds the proposed settlement is fair, reasonable, and adequate.
 9   Accordingly, Plaintiffs’ Motion for Final Approval is GRANTED. The Court now turns
10   to Plaintiffs’ motions for attorneys’ fees and costs, and for service awards.
11   III.   LITIGATION AND ADMINISTRATION COSTS
12          Class Counsel in common fund cases are entitled to “reasonable out-of-pocket
13   litigation expenses that would normally be charged to a fee-paying client.” Trustees of
14   Const. Industry and Laborers Health and Welfare Trust v. Redland Ins. Co., 460 F.3d
15   1253, 1257 (9th Cir. 2006) (citations omitted); see also 42 U.S.C. § 2000e-5(k); Fed. R.
16   Civ. P. 23(h) (“In a certified class action, the court may award reasonable attorney’s fees
17   and nontaxable costs that are authorized by law or by the parties’ agreement.”).
18          Here, Class Counsel request reimbursement of a total of $200,644.83 in litigation
19   expenses, which is comprised of court fees, deposition costs, electronic research costs,
20   electronic discovery expenses, process server fees, expert fees, postage and courier fees,
21   printing costs, conference call costs, and travel/lodging. (Fees Mem. at 23; see also
22   Barton Decl., Doc. 221-2, ¶ 25 (requesting $118,008.47 in out-of-pocket costs); Creitz
23   Decl., Doc. 221-7, ¶ 15 (requesting $76,761.53 in out-of-pocket costs).) Creitz and
24   Barton, who are Co-Lead Class Counsel, each proffer sufficiently detailed evidence of
25   the litigation expenses they have incurred. (See Barton Decl., Doc. 221-2, ¶ 25; Creitz
26   Decl. ¶ 15; “Creitz Costs Statement,” Ex. B to Creitz Decl., Doc. 221-9.) The Court finds
27   the expenses incurred by Class Counsel were reasonable out-of-pocket expenses that
28

                                                   6
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 7 of 16 Page ID #:5459


 1   would usually be charged to a fee-paying client and therefore GRANTS the request for
 2   litigation costs in the amount of $200,644.83.
 3          Class Counsel also requests reimbursement of the Settlement Administrator’s fees
 4   in the amount of $11,500.00. (Fees Mem. at 23; Barton Decl. ¶ 27.) At the preliminary
 5   approval stage, the Court appointed CPT Group as Settlement Administrator, citing
 6   favorably CPT Group’s offer to conduct settlement administration for the discounted rate
 7   of $11,500.00. (Preliminary Approval Order at 9–10.) Notably, this figure is far lower
 8   than the $100,000 maximum set by the Settlement Agreement for notice costs that can be
 9   paid out of the Settlement Fund. (Settlement Agreement § VII. 2.) Having reviewed the
10   work undertaken by CPT Group (see Hitomi Decl.), the Court finds the cost of
11   administration was reasonable and therefore GRANTS the request for reimbursement of
12   the Class Administrator’s fees in the amount of $11,500.00.
13

14   IV.    ATTORNEYS’ FEES
15          Rule 23 permits a court to award “reasonable attorneys’ fees . . . that are
16   authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). “[C]ourts have
17   an independent obligation to ensure that the award, like the settlement itself, is
18   reasonable, even if the parties have already agreed to an amount.” In re Bluetooth
19   Headset Prods., 654 F.3d at 941. In the Ninth Circuit, the benchmark for a fee award in
20   common fund cases is 25% of the recovery obtained. See id. at 942 (“Where a settlement
21   produces a common fund for the benefit of the entire class, . . . courts typically calculate
22   25% of the fund as the ‘benchmark’ for a reasonable fee award, providing adequate
23   explanation in the record for any ‘special circumstances’ justifying a departure.”). Courts
24   must “justify any increase or decrease from this amount based on circumstances in the
25   record.” Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir.
26   1990). The Ninth Circuit has identified a number of factors the Court may consider in
27   assessing whether an award is reasonable, including: (1) the results achieved, (2) the risk
28   of litigation, (3) the skill required and quality of work, and (4) the contingent nature of

                                                   7
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 8 of 16 Page ID #:5460


 1   the fee and the financial burden carried by the plaintiffs. Vizcaino v. Microsoft Corp.,
 2   290 F.3d 1043, 1048–50 (9th Cir. 2002). Counsel’s lodestar may also “provide a useful
 3   perspective on the reasonableness of a given percentage award.” Id. at 1050.
 4          Here, Class Counsel request $2,370,000 in attorneys’ fees, which is equivalent to
 5   30% of the $7.9 million Settlement Fund. (Fees Mem. at 1.) For the reasons below, the
 6   Court finds that the requested upward departure from the 25% benchmark rate is
 7   warranted here, and awards Class Counsel 30% of the Settlement Fund, which equals
 8   $2,370,000.
 9

10             A. Results Achieved
11          Class Counsel achieved a settlement that represents between approximately 23.4%
12   and 34.0% of the maximum amount that the Class Members could recover if the liability
13   were successfully litigated through trial on all counts, the trier of fact agreed with
14   Plaintiffs on the proper measure of recovery, and the resulting judgment could be
15   collected. (Preliminary Approval Order at 8.) Class Counsel represent that, although the
16   specific amount of relief for each class member varies based on the number of shares
17   held as of the October 2014 sale, assuming the Court approves the requested attorneys’
18   fees award, the settlement will provide an average payout of $11,969 per participant, with
19   some participants receiving as much as $180,000. (Fees Mem. at 8.)
20          These monetary payouts represent a significant benefit to the Class. And the
21   percentage of total potential liability recovered here is an impressive result given that
22   ERISA actions are generally complex. Indeed, on final approval of the settlement of an
23   ERISA fiduciary breach class action where the “settlement fund represent[ed]
24   approximately 29% of Plaintiffs’ claimed damages at trial,” another court in this district
25   concluded that the settlement was “an exceptional result” that “justifie[d] an attorney fee
26

27

28

                                                   8
 Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 9 of 16 Page ID #:5461


 1   award of one-third of the settlement fund.” Marshall v. Northrop Grumman Corp., 16-
 2   CV-6794 AB (JCX), 2020 WL 5668935, *2–3 (C.D. Cal. Sept. 18, 2020).
 3          Moreover, here, even though the ESOP had been terminated, Class Counsel
 4   secured a Settlement Agreement that structures the monetary payment to Class Members
 5   through a 401(k) plan, preserving the tax advantages that Class Members would have
 6   enjoyed under their ESOP allocations. (Settlement Agreement § 5(a)-(b), (d).) And the
 7   Settlement Agreement ensures that Class Members do not bear the costs of receiving
 8   their distributions. (Id. § 6, 7.) Class Counsel’s procurement of this additional benefit
 9   also supports an upward departure from the 25% attorneys’ fees benchmark.
10             B. Risk of Litigation
11          As the Court noted at the preliminary approval stage, ERISA actions are
12   notoriously complex cases, and ESOP cases are often cited as the most complex of
13   ERISA cases. (See Preliminary Approval Order at 6 (citing Pfeifer v. Wawa, Inc., No. CV
14   16-497, 2018 WL 4203880, at *7 (E.D. Pa. Aug. 31, 2018)).) Class Counsel argued
15   convincingly, both at the preliminary approval stage and again in support of the
16   attorneys’ fees motion, that despite their expertise, Plaintiffs would face significant
17   hurdles if this action were to continue to trial. (See Preliminary Approval Order at 7;
18   Fees Mem. at 10–13.) Specifically, Class Counsel argue that had litigation continued,
19   Defendants would almost certainly have brought motions for summary judgment on most
20   or all of the claims. (Fees Mem. at 11.) In sum, Class Counsel represent that Plaintiffs
21   would have faced significant risks from continued litigation because some of their claims
22   could be dismissed and, even if they prevailed on all claims, the potential range of
23   recovery could vary widely depending on this Court’s determination of the appropriate
24   measure of loss. This settlement eliminates the uncertainty Plaintiffs and Class Members
25   would have faced had the action proceeded to trial.
26          Accordingly, this factor also weighs in favor of an upward departure from the 25%
27   benchmark.
28

                                                   9
     Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 10 of 16 Page ID
                                      #:5462

 1             C. Skill Required and Quality of Work
 2          Class Counsel provided skillful, quality work, including winning a contested class
 3   certification motion; participating in mediation sessions; negotiating a comprehensive
 4   Settlement Agreement that, as discussed, structures payouts through a 401(k) plan; and
 5   providing a round of supplemental briefing at the Preliminary Approval stage. The
 6   settlement outcome achieved here is the result of years of investigation and discovery by
 7   Class Counsel, which commenced prior to filing of this suit. Accordingly, this factor too
 8   weighs in favor of an upward departure from the benchmark amount.
 9

10             D. Contingent Nature of the Fee
11          Class Counsel invested approximately 3,527.5 hours in this case. (Fees Mem. at
12   21; “Barton Billing Statement,” Ex. B to Barton Decl., Doc. 221-2; “Creitz Billing
13   Statement,” Ex. A to Creitz Decl., Doc. 221-8.) During the past four years, Counsel have
14   received no compensation for their efforts on behalf of class members. (Fees Mem. at
15   14-15.) “Courts have long recognized that the attorneys’ contingent risk is an important
16   factor in determining the fee award and may justify awarding a premium over an
17   attorney’s normal hourly rates.” In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d
18   1291, 1299 (9th Cir. 1994). However, standing alone this factor does not justify an
19   upward departure from the benchmark. See, e.g., Clayton v. Knight Transp., 1:11-cv-
20   00735-SAB, 2013 WL 5877213, at *8 (E.D. Cal. Oct. 30, 2013) (acknowledging that the
21   contingent nature of the fee “is an important factor,” but declining to grant an upward
22   departure where “the risks associated with this case are no greater than that [sic]
23   associated with any other [similar action].”). As discussed below, the Court conducts the
24   lodestar crosscheck by applying Class Counsel’s current, rather than historic, hourly rates
25   to all hours reasonably billed. This higher billing rate effectively compensates Class
26   Counsel for any delay in receiving payment.
27          Accordingly, this factor does not weigh in favor of an upward departure from the
28   benchmark.

                                                  10
     Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 11 of 16 Page ID
                                      #:5463

 1               E. Lodestar Cross-Check
 2          “Calculation of the lodestar, which measures the lawyers’ investment of time in
 3   the litigation, provides a check on the reasonableness of the percentage award.”
 4   Vizcaino, 290 F.3d at 1050. As discussed, the Court appointed Barton and Creitz as Co-
 5   Class Counsel. Barton and Creitz each proffer billing statements from their respective
 6   firms, representing that the total attorney and staff time expended on this action was
 7   3,521.5 hours. (Barton Billing Statement at 81 (showing a total of 3226.56 hours billed);
 8   Creitz Decl., Doc. 221-7, ¶ 14 (testifying to a total of 331.4 hours worked and attaching
 9   the Creitz Billing Statement in support).)3
10
            1.     Reasonable Rates
11

12          The lodestar cross-check first requires the Court to determine whether the hourly
13   rates sought by counsel are reasonable. “[T]he district court must determine a reasonable
14   hourly rate considering the experience, skill, and reputation of the attorney requesting
15   fees.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986). The fee
16   applicant bears the burden of showing that “the requested rates are in line with those
17   prevailing in the community for similar services by lawyers of reasonably comparable
18   skill, experience and reputation.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980
19   (9th Cir. 2008) (citation omitted). “Affidavits of the plaintiffs’ attorney and other
20   attorneys regarding prevailing fees in the community, and rate determinations in other
21   cases, particularly those setting a rate for the plaintiffs’ attorney, are satisfactory evidence
22   of the prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge Corp., 896
23   F.2d 403, 407 (9th Cir. 1990). Courts may also “rely on [their] own familiarity with the
24   legal market.” Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011). As a general
25

26
            3
              The Court subtracts from the hours submitted by Creitz 6 hours that he anticipated
27   working for participation in two scheduled “town hall” meetings with the class (one in English,
     one in Spanish), and virtual attendance at the final approval hearing scheduled on May 21, 2021.
28
     (Creitz Decl. ¶ 14.)

                                                    11
     Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 12 of 16 Page ID
                                      #:5464

 1   rule, the forum district represents the relevant legal community. See Gates v.
 2   Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992).
 3          Class Counsel have both proffered declarations in support of the reasonableness of
 4   their requested rates, setting forth their relevant skill and experience, and proffering other
 5   decisions that have approved the hourly rates proposed here. (See Creitz Decl.; Barton
 6   Decl.) Specifically, Barton declares that his hourly rate of $900 per hour—and the rates
 7   between $260 and $600 per hour billed for work performed by paralegals and attorneys
 8   junior to him—have been approved by numerous courts in this district and other districts.
 9   (Barton Decl. ¶¶ 14, 21 (citing Marshall v. Northrop Grumman Corp., No. 16-CV-6794
10   AB (JCX), 2020 WL 5668935, *7 (C.D. Cal. Sept. 18, 2020) (approving rates and
11   awarding fees for successful representation of objector in ERISA class action challenge
12   the scope of the proposed release); Wilcox v. Swapp, No. 17-cv-275 Order Granting Final
13   Approval of Class Action Settlement (E.D. Wa. July 23, 2020) (Ex. A); see also, Pfeifer
14   v. Wawa, Civ. No. 16-497, 2018 WL 4203880, *13 (finding rates between $235 and $910
15   per hour, including Barton’s, reasonable in ESOP litigation given “skill and experience of
16   the attorneys”). Creitz, who has twenty-five years of ERISA experience, proposes a
17   current billing rate of $800 an hour.4 (Fees Mem. at 17 (Creitz Decl. ¶¶ 13–14).) Creitz
18   also points to decisions from other district courts, albeit not from courts in this judicial
19   district, approving his current rates as reasonable. (Id. ¶ 13 (citing Devers v. Carpenters
20   Fund for California, No. 3:18-cv-04215-EMC (N.D. Cal Aug. 29, 2019) (although the
21   hourly rates were not discussed, the court’s calculation was based on an hourly rate of
22   $800 an hour for Creitz).)
23          The Court is familiar with the legal market and is therefore satisfied that Class
24   Counsel’s proffered rates are reasonable in light of the complexity of ERISA actions.
25   Indeed, in an order issued three years ago in an ERISA action, the Court approved hourly
26   billing rates between $600 and $825 per hour for attorneys with more than ten years of
27   experience, between $325 to $575 per hour for attorneys with 10 or fewer years of
28          4
                No other timekeepers appear on Creitz’s Billing Statement.

                                                     12
     Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 13 of 16 Page ID
                                      #:5465

 1   experience, and $250 per hours for paralegals and clerks. Urakhchin v. Allianz Asset
 2   Mgmt. of Am., L.P., No. 8:15-CV-01614-JLS-JCG, 2018 WL 8334858, at *6 (C.D. Cal.
 3   July 30, 2018)(Staton, J.) The rates proffered here are in the same range, with minor
 4   increases typical of rising market rates, and therefore reasonable.
 5
            2.     Reasonable Hours
 6

 7          Next, the Court finds that the detailed Billing Statements that Class Counsel have
 8   attached to their declarations offer a satisfactory accounting of the attorney work hours
 9   on this case. (See Barton Billing Statement, Doc. 221-2; Creitz Billing Statement,
10   Doc. 221-8.) Of special importance to the Court’s assessment is the presence of both
11   partners and an associate on the matter—at least on Barton’s Billing Statement, which
12   contains the bulk of the hours billed in this case—demonstrating a tendency toward
13   efficient billing. Moreover, a review of the records shows that administrative tasks were
14   appropriately delegated to legal support staff and billed at a lower rate. Although Creitz
15   did not delegate work to any junior attorneys or paralegals, a review of his Billing
16   Statement confirms that he generally engaged in partner level work and billed reasonable
17   hours for the work performed. The Court subtracts, however, 3.9 hours Creitz spent on
18   clerical tasks, including filing documents and mailing courtesy copies of documents to
19   the Court. Such clerical tasks are part of firm overhead and would not ordinarily be
20   billed to a paying client, even at the “clerical rate” of $200–$225 an hour that Creitz
21   attributes to them here. (See Creitz Billing Statement). As noted above, the Court also
22   subtracts 6 hours of anticipated work Creitz added to his Billing Statement.
23
            3.     Lodestar Calculations and Multiplier
24

25          Combined, Class Counsel’s total lodestar is $2,235,315.35.5 Class Counsel’s

26   requested $2,370,000 amount is not much higher than the lodestar amount. Indeed, the

27          5
               This figure represents $1,973,315.35 reasonably billed by Barton’s firm (3226.56 hours
     billed at hourly rates between $275 to $900) and $262,000 reasonably billed by Creitz (327.5
28
     hours billed at an hourly rate of $800).

                                                    13
     Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 14 of 16 Page ID
                                      #:5466

 1   lodestar multiplier is only 1.06, which is on the very low end.
 2          Accordingly, taking into account the Vizcaino factors and lodestar crosscheck, the
 3   Court GRANTS the request for attorneys’ fees and awards Class Counsel $2,370,000,
 4   which amounts to 30% of the Settlement Fund.
 5

 6    V.    CLASS REPRESENTATIVE SERVICE AWARD
 7          Finally, the six named Plaintiffs move for service awards totaling $18,000.
 8   Specifically, the Motion for Service Awards seeks $5,000 each for Plaintiffs Maritza
 9   Quintero and Chris Ortega, and $2,000 each for Plaintiffs Antonio Hurtado, Jose
10   Quintero, Jorge Urquiza, and Maria Valadez. (Service Award Mot. at 9.)
11          Service awards are “discretionary . . . and are intended to compensate class
12   representatives for work done on behalf of the class, to make up for financial or
13   reputational risk undertaken in bringing the action, and, sometimes, to recognize their
14   willingness to act as a private attorney general.” Rodriguez v. W. Publ’g Corp., 563 F.3d
15   948, 958–59 (9th Cir. 2009) (citing In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463
16   (9th Cir. 2000)).
17          Here, Plaintiffs proffer their own declarations, as well as declarations by Class
18   Counsel, indicating that they devoted substantial time and effort to the litigation. For
19   example, Ortega estimates that between the October 2014 ESOP sale and the filing of the
20   Motion for Service Awards, he devoted between 250 and 500 hours to the preparation
21   and prosecution of the litigation. (Ortega Decl., Doc. 220-1, ¶ 2.) Each of the other
22   Plaintiffs estimates that they devoted between 70 and 100 hours. (Plaintiffs’ Declarations,
23   Docs. 220-2 to 220-4, ¶ 2.)
24          Moreover, the Plaintiffs initiated the litigation, reaching out to their attorneys to
25   raise their concerns about the Rainbow ESOP sale. (Plaintiffs’ Declarations ¶¶ 2–3;
26   Creitz Decl. ¶¶ 18–19.) Before the suit was filed, Plaintiffs collected documents and
27   information about Rainbow and the ESOP; identified important witnesses; signed a letter
28   to the IRS regarding the tax qualification of the ESOP sale; and participated in numerous

                                                   14
     Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 15 of 16 Page ID
                                      #:5467

 1   phone calls and meetings with Class Counsel. (Id.) After the litigation commenced, all
 2   Plaintiffs attended court hearings, participated in calls and meetings with their attorneys,
 3   and personally attended two full days of mediation in the case. (Id.) Additionally, all
 4   Plaintiffs, other than Quintero, were Rainbow employees at the time the suit was filed
 5   and faced the additional hardship of suing a current employer and fielding questions from
 6   co-workers. Accordingly, the Court finds that a service award is appropriate here.
 7          As for the amount of the service awards, the Court finds Plaintiffs’ requested rates
 8   to be reasonable. As noted, Ortega and Maritza Quintero request $5,000 each whereas
 9   the other Plaintiffs request $2,000. As an initial matter, the Court finds that the higher
10   service awards for Ortega and Maritza Quintero are justified because, even though
11   Ortega’s share of the class settlement will be quite small, and Quintero’s will be zero,
12   they continued to litigate on behalf of the class like the other Plaintiffs. (Ortega Decl.
13   ¶ 3; M. Quintero Decl., Doc. 220-4, ¶ 3.) Moreover, Ortega and Maritza Quintero had
14   raised individual document penalty claims that they are waiving as part of the settlement.
15   (Creitz Decl. ¶ 19; M. Quintero Decl. ¶ 3; Ortega Decl. ¶ 3.)
16          The Court also finds that the requested service awards are otherwise appropriate.
17   Class Counsel represent that, assuming the Court grants the request for attorneys’ fees
18   and costs, and the requested service awards, the average recovery for each Class Member
19   is approximately $12,000. (Service Awards Mot. at 8.) Thus, the service award requested
20   by each Plaintiff is about 16% to 33% of the Class Members’ average recovery.
21   Moreover, the aggregate of the requested Service Awards ($18,000) represents only 0.2%
22   (two tenths of one percent) of the Settlement Funds.
23          In sum, the Court finds Plaintiffs’ requested service awards to be reasonable under
24   the circumstances. Accordingly, Ortega and Maritza Quintero are each awarded $5,000
25   and Hurtado, Jose Quintero, Jorge Urquiza, and Maria Valadez are each awarded $2,000.
26

27

28

                                                   15
     Case 8:17-cv-01605-JLS-DFM Document 228 Filed 05/21/21 Page 16 of 16 Page ID
                                      #:5468

 1   VI.    CONCLUSION
 2          The Court finds the settlement to be fair, adequate, and reasonable. Accordingly,
 3   the Court GRANTS the Motion for Final Approval of Class Action Settlement.
 4          The Court also GRANTS the Motion for Award of Attorneys’ Fees and Costs. The
 5   Court approves the request for litigation costs in the amount of $200,644.83 and
 6   reimbursement of the Settlement Administrator’s fees in the amount of $11,500.00. The
 7   Court awards Class Counsel $2,370,000 in attorneys’ fees.
 8          Finally, the Court GRANTS the Motion for Service Awards. Ortega and Maritza
 9   Quintero are each awarded $5,000 and Hurtado, Jose Quintero, Jorge Urquiza, and Maria
10   Valadez are each awarded $2,000.
11          Distributions to Class Members shall be made in accordance with the method
12   outlined in the Settlement Agreement. Class Counsel is ORDERED to file a proposed final
13   judgment within five (5) days of entry of this Order.
14

15          It is so ORDERED.
16

17   DATED: May 21, 2021
18

19                                      ________________________________________
20
                                        HON. JOSEPHINE L. STATON
                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                 16
